 """"'' Nomo     CR Commercial Contractors, Inc.
 Unllad S~ Banknlpley Cowt for the: _ _ _ _ Diatrlct of _ _ __


 c ... number.   2-19-bk-02937 EPB
                                                                                                                     ~kIf this is an
                                                                                                                         amended filing




Official Form 425C
                                             o.~•Nft•6
Monthly Operating Report for Small Business Under Chapter 11                                                                               12117

Month:                 July 2019                                                                Date report filed:      DB/14/2019
                                                                                                                        MMfooiWW
Line of business: General Contractor                                                            NAISCcode:

In aocordance with title 28, eecUon 1746, oftha United Statee Code, I declare under penalty of peljury
that I have examined the following small buolneaa monthly operating report and the accompanying
attachments and, to the b"'t of my knowledge, these documents are true, correct, and complete.

Responsible party:
Origlnolslgnalure of reaponslble
Printed name of responsible party


  •              1. Questionnaire
      Answer all queetions on behalf of the debtor lor the period covered by this report, unless otherwise Indicated.
                                                                                                                           y~ .::1t~f:.      c.   tWA'
                                                                                                                                            :-.~ --~ .,~~'.',;j
           If you anawer No to any or the quoatlona In linea 1-9, attach an explanation and Iabeii! Exhibit A.

      1.   Did the businesa operate during the entire reporting period?                                                    Gil       [J           [J
      2.   Do you plan to continue to operate the business next month?                                                     Gil       [J           [J
      3.   Have you paid all of your bills on time?                                                                        [J        [if          [J
      4.   Did you pay your employees on time?                                                                             liiJ      [J           [J
      5.   Have you deposited all the receipts for your business Into debtor in possession (DIP) accounts?                 liiJ      [J           [J
      6.   Have you timely flied your taK returns and paid all of your taKes?                                              liiJ      [J           [J
      7.   Have you timely flied all other required government filings?                                                    liiJ      [J           [J
      8. Are you current on your quarterly fee psyments to the U.S. Trustse or Bankruptcy Adminlatrator?                   liiJ      [J           [J
      9. Have you timely psid all of your lnauranoe premlumo?                                                              Gil       [J           [J
           If Xou answer Yas to any of the sueellona·ln linea 10·18, attach an explanation and label it Exhibit B.
      10. Do you have any bank accounts Qllen other than the DIP accounts?                                                 [J        ~            [J
      11. Have you sold any assets other than Inventory?                                                                   [J        Gil          [J
      12. Have you sold or transferred any assets or provided services to anyone related to lhe DIP In any way?            [J        Gil          [J
      13. Did any Insurance company cancel your policy?                                                                    [J        [if          [J
      14. Did you have any unusual or significant unanticipated expenses?                                                  [J        [if          [J
      15, Have you borrowed money from anyone or has anyone made any payments on your behalf?                              [J        Gil          [J
      16. Has enyone made an investment in your business?                                                                  [J        [if          [J

Olllclol Form 425C                        Monthly Operating Report for Small Buslneaa Under Chapter 11                           page1




   Case 2:19-bk-02937-EPB                             Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                     Desc
                                                       Main Document    Page 1 of 29
Debtor Name   CR Commercial Contractors, Inc.                                          Ca•e numbec   2-19-bk-02937 EPB



    17. Have you paid any bills you owed before you filed bankruptcy?

    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?



              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                              $     8,197.00
         This amount must equal what you reported as the cash on hand at the end of the month in the previous
         month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
         Attach a listing of all cash received for the month and label it Exhibit C. Include all
         cash received even if you have not deposited it at the bank, collections on
         receivables, credit card deposits, cash received from other parties, or loans, gifts, or
         payments made by other parties on your behalf. Do not attach bank statements in
         lieu of Exhibit C.
         Report the total from Exhibit C here.
                                                                                                        $    186,761.00

    21. Total cash disbursements
         Attach a listing of all payments you made in the month and label it Exhibit D. List the
         date paid, payee, purpose, and amount. Include all cash payments, debit card
         transactions, checks issued even if they have not cleared the bank, outstanding
         checks issued before the bankruptcy was filed that were allowed to clear this month,
         and payments made by other parties on your behalf. Do not attach bank statements
         in lieu of Exhibit D.                                                                         - $   152,276.00
         Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                          +   $    34,485.00
         Subtract line 21 from line 20 and report the result here.
         This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
         Add line 22 + line   19. Report the result here.
         Report this figure as the cash on hand at the beginning of the month on your next operating report.
                                                                                                                          =$      42,682.00

         This amount may not match your bank account balance because you may have outstanding checks that
         have not cleared the bank or deposits in transit.




              3. Unpaid Bills

        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                        $   161 ,682.00
               (Exhibit E)




Official Form 425C                       Monthly Operating Report for Small Business Under Chapter 11                         page 2




      Case 2:19-bk-02937-EPB                     Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                  Desc
                                                  Main Document    Page 2 of 29
Debtor Name   CR Commercial Contractors, Inc.                                            Case number 2-19-bk-02937    EPB



              4.Money Owed to You
         Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
         have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
         Identify who owes you money, how much is owed, and when payment is due. Report the total from
         Exhibit F here.
    25. Total receivables                                                                                                   $    913,969.00
               (Exhibit F)



              5. Employees
                                                                                                                                            13
    26. What was the number of employees when the case was filed?

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                              9



              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                            $      1,733.00

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?
                                                                                                                            $     15,234.00

    30. How much have you paid this month in other professional fees?                                                       $ _ _ __

    31. How much have you paid in total other professional fees since filing the case?                                      $ _ _ __




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        ColumnA                      Column B                     ColumnC
                                        Projected                    Actual                   =   Difference

                                        Copy line~ 35-37 from        Copy line~ 20-22 of          Subtract Column B
                                        the previous- month's        thl.s report.                from Column A.
                                        report. ,
                                        $       100000               $   186,761.00           =   $   -86,761.00
    32. Cash receipts
                                                                     $   152,276.00           =   $   -52,276.00
    33. Cash disbursements              $ ==10=0=00=0=-----,

    34. Net cash flow                 [;___~__=:] - ~                     34,485.00         J= I$ -34,485.00 ]
    35. Total projected cash receipts for the next month:                                                                    $   __100000
                                                                                                                                      .:..:..:_.:__


    36. Total projected cash disbursements for the next month:                                                                   100000
                                                                                                                            •$ _ _ __

    37. Total projected net cash flow for the next month:                                                                   =$
                                                                                                                                 - - - -0



Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 3




      Case 2:19-bk-02937-EPB                    Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                 Desc
                                                 Main Document    Page 3 of 29
Debtor Neme   CR Commercial Contractors, Inc.                                            Case number 2-19-bk-02937   EPB



              8. Additional Information

    If available, check the box to the left and attach copies of the following documents.

     ~     38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

     fit   39. Bank reconciliation reports for each account.

    lif    40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

    0      41. Budget, projection, or forecast reports.

     D     42. Project, job costing, or work-in-progress reports.




Official Form 425C                        Monthly Operating Report for Small Business Under Chapter 11                     page   4



      Case 2:19-bk-02937-EPB                      Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                           Desc
                                                   Main Document    Page 4 of 29
                                                        Exhibit A - Late paid bills

              Date                                                   Due Date      Open Balance                      Explanation

Current
                                             ··~
            06/06/2019   Pacific Office Automation PA                07/01(.!019          619.56 Funds unavailable
            06/06/2019   Pacific Office Automation PA                07/01(.!019          700.63 Funds unavailable
            07/03/2019   US Trustee                                  07/03/2019         4,675.00 Paid   8/27/2019
            06/22/2019   Pacific Office Automation PA                07/11(.!019          961.66 Funds unavailable
            06/22/2019   Pacific Office Automation PA                07/15(.!019          361.64 Funds unavailable
            07/05/2019   Pacific Office Automation OR                07/15(.!019        2,554.62 Funds unavailable
            06/01/2019   Pacific Office Automation PA                06/01(.!019          710.62 Funds unavailable




                                                                                                                                    Page1of1




      Case 2:19-bk-02937-EPB                       Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                Desc
                                                    Main Document    Page 5 of 29
                                                EXHIBIT C ~Cash Receipts
GENERAL OPERATING
       DATE                                        PURPOSE                                   Gross to CRCC     Paid to Subs       Net to CRCC
        1-Jul       Bloom Reproductive Institute PLLC:18029 Bloom Reproductive T. 1.        $      51,505.50                  $       51,505.50
        9-Jul       J.R. Filanc Construction Company lnc:18027 Union Hills Water Treatment P $      2,918.87                  $       2,918.87
       9-Jul        Palo Verde East Valley Real Estate, LLC:PVMOB Gilbert- Owner Cost        $     19,215.83                  $      19,215.83
        9-Jul       Palo Verde East Valley Real Estate, LLC:18035A PVMOB Gilbert- Tenant Co $       4,874.55                  $       4,874.55
       12-Jul       Palo Verde East Valley Real Estate, LLC:18035 PVMOB Gilbert              $     13,177.90                  $      13,177.90
       15-Jul       Dr Ravi Galhotra and Sarabjit Galhotra:18040 Dr Galhotra Construction Mg $      5,330.00                  $       5,330.00
          15-Jul    Gila River Healthcare:18036 Hu Hu Kam Gila River Healthcare             $      27,694.91                  $      27,694.91
          15-Jul    Interior Logic Group Holdings IV, LLC:18041 Fulton Homes                $      35,341.46                  $      35,341.46
          15-Jul    Banner Health:18038 NICU Glass Barrier                                  $      10,371.39                  $      10,371.39
          26-Jul    J.R. Filanc Construction Company lnc:18023 DVWTP GMP-3                  $      16,075.42                  $      16,075.42
          15-Jul    Reimburse Workers Compensation overpayment                              $         125.00                  $         125.00
          15-Jul    Software cancelation reimbursement                                      $         130.91                  $         130.91
TOTAL                                                                                       $     186,761.74 $                $     186,761.74




PAYROLL
          DATE                                     PURPOSE                                       AMOUNT

                                                     None



TOTAL                                                                                       $


Tax Account
        DATE                                       PURPOSE                                       AMOUNT

TOTAL                                                                                       $




    Case 2:19-bk-02937-EPB                  Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                         Desc
                                             Main Document    Page 6 of 29
                                    EXHIBIT D- Disbursements
     GENERAL OPERATING
           DATE               PAYEE                       PURPOSE                  AMOUNT
         7/1/2019   Waste Mgmt                  Job 18035                  $           188.15
         7/1/2019   Amazon                      Office Supplies            $            14.11
         7/1/2019   Waste Mgmt                  Online pmt processing fee  $              5.00
         7/1/2019   Arrowhead Grill             Meals- Doug                $             67.22
         7/2/2019   Adobe Acrobat               Adobe Software             $            130.91
         7/2/2019   Executive Conferencing 06.2019                         $             16.68
         7/2/2019   Rokeri                      Meals- Michael             $             83.68
         7/2/2019   Montelo Drywall                                        $
                                                18037 originally invoiced 2/20]         200.00
         7/8/2019   Adobe Acrobat               Monthly fee                $             36.90
         7/8/2019   Hum ana Ins Co              703467-001                 $          2,408.19
         7/9/2019   Ford Motor Credit           2015 Ford F250 072019      $            905.76
         7/9/2019   Fleetcor/Fuelman             BG2432845                 $          2,121.30
        7/10/2019   Moya Painting               18039                      $          2,485.00
        7/10/2019   Country Boys Painting, LL• 18036                       $          2,250.00
        7/10/2019   Trojan Fire Protection, LL< 18036                      $            684.00
        7/10/2019   RCI Systems, Inc.           Job 18029                  $          2,226.00
        7/10/2019   Vertex Group, LLC           Job 18029                  $          8,368.00
        7/10/2019   Vertex Group, LLC                                      $
                                                18039--Sub paid in full no reter      1,040.00
        7/10/2019   Envision Flooring, LLC.     Job 18029 & Job 18039      $          5,440.01
        7/10/2019   Architectural Door Specia 18029-1                      $            316.44
        7/10/2019   Montelo Drywall             18029-1                    $          2,690.00
        7/10/2019   Moya Painting               18029-1                    $            667.00
        7/10/2019   Alpine Mechanical & Serv 18029-1                       $          1,558.19
        7/10/2019      Metro Fire Equipment, In· 18029-1                   $          1,700.00
        7/10/2019      G4 Electric LLC            18029-1                  $          4,141.96
        7/10/2019      Gridmen Interiors, Inc.    18029-1                  $            550.00
        7/10/2019      Piperite Plumbing Co., Inc 18029-1                  $          4,410.00
        7/10/2019      Envision Flooring, LLC.    18029-1                  $          2,172.48
        7/10/2019      Desert Oasis Bookkeepin{ Period ending 6.29.2019    $          2,000.00
        7/11/2019      Colonial Life Insurance Co PR June 2019             $            195.12
        7/11/2019      Quill Corporation          C5264094                 $            312.32
        7/12/2019      Gateway One Lending & F 20160554187534 06.2019 aut• $            597.46
        7/12/2019      Cox Communications         6.2019                   $            790.06
        7/12/2019      Ford Motor Credit          2015 Ford F150 7.2019    $            471.59
        7/12/2019      Transamerica Life Ins Co 072019 Gap Premium         $            335.08
        7/12/2019      NEC Financial Services LU Phone system 06.2019      $            256.60
        7/12/2019      NEC Financial Services LLC Phone Systme 07.2019     $              5.00
        7/12/2019      Apple bees                 Michael-client meeting   $            143.06
        7/15/2019      Liberty National Life lnsur07.2019                  $            479.48
        7/15/2019      New York Life Insurance< 07.2019-C4971939 CR COMMI $             868.00
        7/15/2019      Verizon Wireless           07.2019                  $            999.95
        7/16/2019      Extreme Clean Detail       Mercedes & F250 cleaning $             90.00
        7/17/2019      APS                        06.2019                  $            640.51
        7/17/2019      Lincoln National Life       Life Insurance 07.2019  $            202.09


                                                                                                 1 of3

Case 2:19-bk-02937-EPB          Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                 Desc
                                 Main Document    Page 7 of 29
                                     EXHIBIT D- Disbursements
     GENERAL OPERATING
           DATE               PAYEE                       PURPOSE                    AMOUNT
        7/17/2019   Doug Terrill               Michael & Doug                    $          50.24
        7/17/2019   LaborMax Staffing          Job 18029 & Job 18025             $         432.98
        7/17/2019   Desert Oasis Bookkeepin! Period ending 6.29.2019             $      1,512.32
        7/17/2019   Just Plant Designs         0062019 plant maintenance         $          40.00
        7/17/2019   Midwest Disposal Service Multiple jobs-Disposal service      $      3,234.00
        7/17/2019   Murphy Cordier PLC         Legal fees                        $      1, 732.50
        7/17/2019   Frank Maze-vendor          Demo/Cabinets                     $      1,300.00
        7/17/2019   Dave Ady                   Demo/cabinets                     $         360.00
        7/17/2019   Taylor Maze                demo/cabinets                     $         200.00
        7/17/2019   Aqua Chill Inc #13         16414                             $          75.68
        7/17/2019   Republic Services          18029 Bloom Reproductive          $         478.50
        7/17/2019   Wells Fargo Bank           3355370168-Truck                  $         564.19
        7/18/2019   Walmart                    Office supplies                   $          80.23
        7/22/2019   Home Depot CC              Job materials                     $         706.00
        7/23/2019   Serveright                 Michael-client meeting            $          52.89
        7/24/2019   Southwest Airlines         Airline charges- Doug visit Pad   $          63.00
        7/25/2019   Vanderbilt Legends         Golf with Doug and PadiO Furn     $         158.88
        7/26/2019   Zince Bistros              Michael-client meeting            $         112.40
        7/26/2019   Courtyard by Marriott      Michael-client meeting            $         448.92
        7/27/2019   Minimichi                  Meals- Doug                       $          38.51
        7/27/2019   Urban Grub                 Doug meals                        $          43.03
        7/27/2019   Urban Grub                 Doug and PadiO Furniture reps     $         163.27
        7/28/2019   Southern Nashville         Doug and PadiO Furniture reps     $         111.01
        7/29/2019   Colonial Life Insurance Co 07.2019 Life Ins MR & DT          $         195.12
        7/29/2019   Transamerica Life Ins Co 082019 Gap Premium                  $         335.08
        7/29/2019   HD Supply                  18042                             $         140.15
        7/29/2019   Humana Ins Co              703467-001                        $      2,386.66
        7/29/2019   Gateway One Lending & I 08.2019 20160554187534 pay           $         569.01
        7/29/2019   Ford Motor Credit          2015 Ford F250 08.2019            $        905.76
        7/29/2019   Ford Motor Credit          2015 Ford F150 Acct #5288178      $        471.59
        7/29/2019   The Cincinnati Insurance IG/L and Auto Insurance Premiu      $      3,659.00
        7/29/2019   Charlie Vergos             Doug and PadiO Furniture reps     $         173.94
       7/29/2019    Sky Harbor parking         Parking at airport                $          70.00
       7/29/2019    Amazon                     monthly fee                       $          14.11
       7/29/2019    Pearl Delta Funding, LLC 07.2019                             $      4,139.11
       7/29/2019    Kabbagelnc                 147244                            $      3,383.24
       7/29/2019    OES Equipment-Calif        18041                             $        370.86
       7/29/2019    CRCC Enterprises           08.2019 Rent and HOA fees         $      4,500.00
       7/29/2019    Wells Fargo Bank           3355370168-Truck                  $        564.19
       7/29/2019    Just Plant Designs         07.2019                           $          40.00
       7/29/2019    Montelo Drywall           Job 18039                          $        360.00
       7/29/2019    DocuSign Inc.              AXXXXXXXX                         $      1,925.36
       7/30/2019    Darlene Nichols-exp       Job 18027 C&C Supply               $        659.48
       7/30/2019    North American Security I Q1-Q2 2019                         $        234.00


                                                                                                    2 of3

Case 2:19-bk-02937-EPB         Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                     Desc
                                Main Document    Page 8 of 29
                                      EXHIBIT D - Disbursements
     GENERAL OPERATING
           DATE               PAYEE                        PURPOSE           AMOUNT
        7/30/2019   J&M Glass, LLC.            Job 18038                 $      5,050.00
        7/30/2019   Metro Electric             lnv 815- 18034            $        803.96
        7/30/2019   CB lnt'l Contractors       Job 18040- Dr. Galhotra   $        937.50
        7/31/2019   DiscountTire               07.2019 payment           $        150.00



                                                                         $     99,259.97




     PAYROLL
           DATE               PAYEE                        PURPOSE           AMOUNT
     7/2/2019       ADP LLC                    PR 07022019               $      1,826.89
     7/5/2019       ADP LLC                    401K fee 06.21.2019       $        370.70
    7/5/2019        ADP LLC                    PR070219                  $        175.47
    7/11/2019       Wells Fargo                PR071119                  $         30.00
    7/11/2019       ADP LLC                    PR071119                  $     26,444.36
     7/19/2019      ADP LLC                    PR071919                  $        175.47
     7/26/2019      Wells Fargo                PR072619 WT fee           $         30.00
    7/26/2019       ADP LLC                    PR072619                  $     23,963.29



    TOTAL                                                                $     53,016.18

    TAX ACCOUNT
           DATE               PAYEE                        PURPOSE           AMOUNT
    NONE




                                               Total Disbursements       $    152,276.15




                                                                                           3 of 3

Case 2:19-bk-02937-EPB        Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15             Desc
                               Main Document    Page 9 of 29
                                                                   Exhibit E- Unpaid bills

                  Date                              Name                 Due Dale      Open Balance                         Explanation
Current
                07/0112019   Pacific Office Automation PA                08/0112019           619.56
                07/00/2019   Pacific Office Automation PA                08/0112019           737.32
                07/13/2019   Verizon Wireless                            08/02/2019          1,108.79
                0712012019   Kabbage Inc                                 08/0312019         3,383,24
                0712012019   Peart Della Funding, LLC                    08/0312019         4,139.11
                07113/2019   Cox Communications                          Ofl/06/2019          795.15
                0712112019   United Slte SeiVices                        0810712019         2,939,84
                0712212019   Liberty National Life Insurance             08/07/2019           414.92
                0712412019   APS                                         0810712019           773.19
                07117/2019   NEC Financial SeNices LLC                   0810912019           256.60
                0711512019   Pacific Office Automa1ion PA                081!412019           981.68
                0712212019   DisC<lunl Tire                              0811412019           150.00
                07120/2019   Pacific Office Aulomalian PA                0811512019           381.64
                07117/2019   Quill Corporation                           08/16/2019           103.48
                0711812019   Sunstate Equipment Co                       OB/1712019           531.85
                0712812019   Pacific Office Automation PA                08/2012019            19.55
                0712212019   Montelo Orywa11                             0612112019         4,894.48
                0712212019   M&P Venture Partners                        0812112019         3,240.00
                0712212019   The Shannon S. Martin Company               0812112019           416.00
                0712212019   J&M Glass, LLC.                             0812112019           367,50
                0712312019   HD Supply                                   08/2312019           179.20
                0712612019   LaborMax Staffing                           0812512019           174.33
Total Current                                                                              26,407.43
1 -30
                0610812019   Pacific Office Autamati<m PA                07/0112019           619.56 Funds unavailable
                0610812019   Pacific omce Autamatkm PA                   0710112019           700.63 Funds unavailable
                07/0312019   us Trustee                                  0710312019         4,875.00 Funds unavailable
                0612212019   Pacific Office Automa1ian PA                0711112019           981.68 Funds unavailable
                07101/2019   Allan D. NewDe1man, P.C.                    0711112019         4.032.72 Not yet paid by Customer, do not pay subcontractor
                0611412019   KC! Doars                                   07/14/2019             1.00 Not yet paid by Customer, do not pay subcontractor
                06/1412019   KCI Doors                                   0711412019           113.03 Not yet paid by Customer, do not pay subcontractor
                Oe/1412019   Verte)( Group, LLC                          07114/2019         5,017.20 Not yet paid by Customer, do not pay subcontractor
                06/14/2019   Verte)( Group, LLC                          0711412019         3,159.00 Not yet paid by Customer, do not pay subcontractor
                00/1412019   The Shannon S. Martin Company               07/1412019           25o.oo Not yet paid by Customer, do not pay subcontractor
                05/1412019   Metro Electric                              07114/2019         7.722.75 Not yet paid by Customer, do not pay subcontractor



                                                                                                                                                            Pagel of3




        Case 2:19-bk-02937-EPB                                 Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                           Desc
                                                               Main Document    Page 10 of 29
                 Dat&                             NBm&                Du& Date     Open Balance                           Explanation

               0611412019   Trojan Fire Protecuon, llC.               0711412019          902.00   Not yet paid by Customer, do not pay subcontractor
               0611412019   l&H Mecllanica!                           07114/2019        8,542.60   Not yet paid by Customer, do not pay subcontractor
               0611412019   Gridmen Interiors, Inc.                   0711412019        2,376.51   Not yet paid by Customer, do not pay subcontractor
               06/1412019   Montela Drywall                           0711412019        s,o14AO    Not yet paid by Customer, do not pay subcontractor
               06/14/2019   J&M Glass, LLC.                           0711412019        1,123.41   Not yet paid by Customer, do not pay subcontractor
               0611412019   Premier Demolition                        0711412019        1,110.90   Not yet paid by Customer, do not pay subcontractor
               05/1412019   J.D Howard & Company                      0711412019          754.52   Not yet paid by Customer, do not pay subcontractor
               0611412019   Thistle Doors                             0711412019          295.00   Not yet paid by Customer, do not pay subcontractor
               0612212019   PacifiC Office Automation PA              07/1512019          381.64   Funds unavailable
               07/0512019   Pacific Office Automation OR              0711512019        2,554.82   Funds unavailable
               0712612019   Midwest Disposal Services                 07/2612019          345.00   Not yet paid by Customer, do not pay subcontractor
Total\· 30                                                                             51,673.37
31-$0
               05/0212019   KCI Doors                                 06/0112019        2,856.18   Not yet paid by Customer, do not pay subcontractor
               0510212019   Trojan Fire Protection, LLC.              05/0112019          495.00   Not yet paid by Customer, do not pay subcontractor
               0610112019   Pacific Office Automation PA              06101/2019          710.62   Funds unavailable
               05/2412019   So!Source Property Services               06/03/2019          375.00   Not yet paid by Customer, do not pay subcontractor
               0610112019   Allen D. NewDelman, P.C.                  0611112019        6.719.25   legal Fees-awaitng court approval
               0511512019   Metro Electric                            0611412019        1,017.76   Not yet paid by Customer, do not pay subcontractor
               05/0512019   Pacmc omce Auto Illation OR               06/1512019        2,554.82   Not yet paid by Customer, do not pay subcontractor
               05/2412019   Moya Painting                             0012312019          700.oo   Not yet paid by Customer, do not pay subcontractor
               0512412019   Envision Flooring, LLC.                   06123/2019        1,943.03   Not yet paid by Customer, do not pay subcontractor
               05/24/2019   Cl4 Electric LLC                          0612312019        1,456.00   Not yet paid by Customer, do not pay subcontractor
               0512412019   Archltectural Door Specialist             0612312019           78.16   Not yet paid by Customer, do not pay subcontractor
               05/2412019   Archilectural Door Specialist             0612312019          157.48   Not yet paid by Customer, do not pay subcontractor
               0611412019   Daley Rocfing, lLC                        0612412019          267.58   Not yet paid by Customer, do not pay subcontractor
               0611412019   King Insulation                           06124120t9        1,345.85   Not yet paid by Customer, do not pay subcontractor
               0611412019   Trojan Pest Control & Home SeNlces, LLC   0612412019          105.00   Not yet paid by Customer, do not pay subcontractor
               00/14/2019   Piperite Plumbing Co., Inc.               06/24/2019        4,755.44   Not yet paid by Customer, do not pay subcontractor
               0611412019   Was tern States Fire Protection Company   06/2412019          687.70   Not yet paid by Customer, do not pay subcontractor
Toto131 -60                                                                            26,224.89
$1 ·90
               0412512019   SciSource Property Services               05/0512019          55o.oo   Not yet paid by Customer, do not pay subcontractor
               0510112019   Allan D. NewDelman, P.C.                  0511112019        1,385.44   Legal Fees-awaitng court approval
               0411512019   All Things Metal, LLC                     0511512019        1,004.07   Not yet paid by Customer, do not pay subcontractor
               0412312019   Alpine Mechanical & Service, Inc.         05/2312019        1,385.00   Not yet paid by Customer, do not pay subcontractor
               0412512019   G4 Electric LLC                           0512512019          262.74   Not yet paid by Customer, do not pay subcontractor
               0412512019   Trojan Fire Proteclior., LLC.             05125120t9          36o.oo   Not yet paid by Customer, do not pay subcontractor


                                                                                                                                                          Page 2 of 3




         Case 2:19-bk-02937-EPB                             Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                            Desc
                                                            Main Document    Page 11 of 29
                Date                             Name                  Due Date       Open Balance                            Explanation
              04125/2019    Vertex Group, Llc                          0512512019            634.00  Not yet paid by Customer, do not pay subcontractor
              0412512019    Counlry Boys Painting, LLC.                0512512019             333.90 Not yet paid by Customer, do not pay subcontractor
              05/1512019    Piperile Plumbing Co., Inc.                0512512019    ---:~'::'~'·~oo~Not yet paid by Customer, do not pay subcontractor
Tola\61-90                                                                                  6,381.15

'"            03/19/2019    C&WDoorandTrim                             03/1912019           3,025.00   Not yet paid by Customer, do not pay subcontractor
              03/19/2019    Montelo Drywall                            0411812019            100.00    Not yet paid by Customer, do not pay subcontractor
              0311912019    Cannon & Wendt Electric Co , Inc.          0411812019           1,649.78   Not yet paid by Customer, do not pay subcontractor
              0312712019    Vertex Group, LLC                          04126/2019            885.00    Not yet paid by Customer, do not pay subcontractor
              0312612019    G4 Electric LLC                            0412712019            925.31    Not yet paid by Customer, do not pay subcontractor
              04/0112019    Wrig\\1 Express                            03/2212019           2,172.06   Not yet paid by Customer, do not pay subcontractor
              04/0112019    Alpl11e Mecllanical & Service, Inc.        04/0\12019             150.00   Not yet paid by Customer, do not pay subcontractor
              0410112019    Sllanes Grading & Paving                   0410112019           7,579.08   Not yet paid by Customer, do not pay subcontractor
              0410112019    KCI Doors                                  04/1412019             135.75   Not yet paid by Customer, do not pay subcontractor
              04/(}1/2019   Adams Concre\e Cutting & Demolition. LLC   04!2512019            853.00    Not yet paid by Customer, do not pay subcontractor
              04101/2019    Integrity Elec1rical Company, LLC          05/D112019          16,681.50   Not yet paid by Customer, do not pay subcontractor
              04101/2019    Mcmtelo Drywall                            051()1!2019           830.00    Not yet paid by Customer, do not pay subcontractor
              0411512019    Builder Services Group. Inc.               0412512019          11,125.00   Not yet paid by Customer, do not pay subcontractor
Tota\>90                                                                                  55,794.98
TOTAL                                                                                    166,681.82




                                                                                                                                                              Page 3 of 3




        Case 2:19-bk-02937-EPB                              Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                                Desc
                                                            Main Document    Page 12 of 29
                                                           Exhibit F Money owed to Debtor
                                                                         M




                    Type
                                                                                                                                                       ~
                              Date               Nom                                             Name                                    Due Date           Open Balan£e
ClliHmt
                !nvolco    07102!2019     18027-3       J.R. Fi!anc Construction Company !nc:t8027 Unfon Hills WaterTreatmont    Pl~nt   08/0112019             38,569.51
                Invoice    07/1712019     180\S~REV     Banner Hea~h:18015 BUMCP Cafeteria Refresh                                       0811612019             48,008.00
                Invoice    07/1912019     t8025-S       Banner Heahh:18025 Endo    Mota~ty   Pathology & Cardiac                         0611812019            102.256.00
                Invoice    0711912019     18027-4       J.R. Fitanc Construction Company lnc:t8027 Union HI !'Is Water Treatment Plant   06/18/2019             69,156.13
                Invoice    07/20/2019     18023-6       J.R. Filanc Constnm~on Company lnc:t8023 OVWTP GMP..J                            0811912019            100,848.86
Total Current                                                                                                                                                  358.920.50
1-30
                Invoice
                Invoice
                           00101/2019
                           0710812019
                                          18029-2
                                          17046-HREV
                                                        Bloom Reproductive Institute PLLC:1 8029 Bloom Reproductive T.!.
                                                        J.R. Fl!ancconstruclion Company lnc:t7046 DVWater Treatment Plant
                                                                                                                                         0710112019
                                                                                                                                         07108/2019    "
                                                                                                                                                       23
                                                                                                                                                                   485.38
                                                                                                                                                                 4,598.28
                lnvnlce
                Invoice
                           071!712019
                           OS/2412019
                                          HI036-5
                                          t802l-5
                                                        Gila River Heaftllcare:18036 Hu Hu Kam Gila River Heatthcare
                                                        J.R. Fi!aM Construction Company lnu:16023 DVWTP GMP-3
                                                                                                                                         07/1712019
                                                                                                                                         (17/24/2019   "           006.00
                                                                                                                                                               134,640.81
                Invoice    0713(1/2(119   18(14()...3   Dr Ravi Galhotra and Sarabjit Galhotra:t8040 DrGalhatra Construction Mgmt        0713(112019             6.000.00
Total! -30                                                                                                                                                     146,330.47
31-60


Total31-60
                Invoice    05120r.W19     1802:4        J.R. Filanc Construction Cnmpany !nc:1B023 DVWTP GMP-3                           00/19/2019
                                                                                                                                                       "        99.066.96
                                                                                                                                                                99,066.96
61·90
                Invoice    04/25/2019     18035-2       Palo Verda East Valley Real Estate, llC:tBCl35 PVMOB Gibert                      0512512019             91.610.17
                Invoice    041.29/2019    18035-3       Palo Verde East Valley Real Estate, llC:18035 PVMOB Gilbert                                    "       215,841.13
Total61-90
                                                                                                                                         05/2912019
                                                                                                                                                       "       307.651.30
TOTAL                                                                                                                                                          913,969.25




                                                                                                                                                                            Pag~1of1




        Case 2:19-bk-02937-EPB                          Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                                              Desc
                                                        Main Document    Page 13 of 29
Wells Fargo Business Choice Checking
July31,2019 • Page1 of6




                                                                                                            Questions?
CR COMMERCIAL CONTRACTORS, INC                                                                             Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH 11 CASE # 19-02937 (AZ)
                                                                                                             1-800-CALL-WELLS (1-800-225-5935)
GENERAL OPERATING                                                                                            TTY: 1-800-877-4833
23027 N 15TH LN STE A                                                                                        En espaffol: 1-877-337-7454
PHOENIX AZ 85027-1340                                                                                       Online: wellsfargo.com/biz

                                                                                                            Write:   Wells Fargo Bank, N.A. (038)
                                                                                                                     P.O. Box 6995
                                                                                                                     Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Since August 2003, the Wells Fargo/Gallup SmaH Business Index has surveyed                                A check mark in the box indicates you have these convenient
                                                                                                           setvices with your account(s). Go to wel/sfargo.com/biz or
 small business owners on current and future perceptions of their business
                                                                                                           call the number above if you have questions or if you would
 financial situation. VIew the latest results at wellsfargoworks.com.
                                                                                                           like to add new setvices.

                                                                                                           Business Online Banking                              [Z]
                                                                                                           Online Statements                                    [Z]
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             [Z]
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                            Accountnumber: ~177

        Beginning balance on 7/1                                         $9,246.17                          CR COMMERCIAL CONTRACTORS, INC
        Deposits/Credits                                                                                    DEBTOR IN POSSESSION
                                                                        186,761.74
                                                                                                            CH 11 CASE# 19-02937 (AZ)
        Withdrawals/Debits                                          M    141,066.63
                                                                                                            GENERAL OPERATING
        Ending balance on 7/31                                          $54,941.28                         Arizona account terms and conditions apply

                                                                                                            For Direct Deposit use
        Average ledger balance this period                              $75,820.15                          Routing Number (RTN): 122105278
                                                                                                            For Wire Transfers use
                                                                                                            Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Case 2:19-bk-02937-EPB
     Sheet Seq= 0010341
     Sheet 00001 of 00003
                                                       Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                                    Desc
                                                       Main Document    Page 14 of 29
July31,2019 • Page2of6




Transaction history

                 Check                                                                      Deposits!    Withdrawals!    Ending daily
    Dale       Number Description                                                              Credits          Debits       balance
    7/1                    Edeposit IN Branch/Store 07/01/19 04:49:23 Pm 6525 W Happy       51,505.50
                          Valle Rd Glendale AZ 3869
    7/1                   Recurring Payment authorized on 06/27 Adobe *Send-for-Si                             130.91
                          800-833-6687 CA 8469178439641060 Card 0347
    7/1                   Recurring Payment authorized on 06/28 Amazon Prime                                    14.11
                          Amzn.Com!Bill WA 8309179742631421 Card 7685
    7/1                   Purchase authorized on 06/28 Arrowhead Grill Glendale AZ.                             67.22      60,539.43
                          8389180026386982 Card 3869
    712                   Purchase authorized on 06/30 Conferencing 888-289-0593 CA                             16.68
                          8389181303927584 Card 0347
    7/2                   Online Transfer to CR Commercial Contractors, Inc Business                         1,000.00
                          Checkins xxxxxx0193 Ref #lb06H4R868 on 07/02/19
    7/2                   Waste Management Internet 190701 99485072 Doe John                                   193.15      59,329,60
    7/5                   Online Transfer to CR Commercial Contractors, Inc Business                         1,000.00      58,329.60
                          Checkina xxxxxx0193 Ref #lb06Hir~kt on 07/05/19
    7/8                   Recurring Payment authorized on 07/05 Adobe *Acropro Sub                              36.90
                          800-443-8158 CA S309186430489765 Card 0347
    7/8                   Online Transfer to CR Commercial Contractors, Inc Ref                             27,000.00      31,292.70
                          #lb06Hvvgxg Business Checking Pa~roll
    7/9                   Edeposit IN Branch/Store 07/09/19 04:38:38 Pm 2123 W Happy        27,009.25
                          Valle Rd Phoenix AZ 3869
    7/9                   Purchase authorized on 07/07 Richardsons/Rokeri Phoenix AZ                            83.68      58,218.27
                          8389188677991290 Card 3869
    7/10                  Ford Motor CR Fordcredit 190709 xxxxx0824 CR Commercial                              905.76
                          Contract
    7/10              <   Business to Business ACH Debit- Fleetcor Funding BT0709                            2,121.30
                          070919 000000084900036 2432845 99123 1
    7/10                  Humana, Inc. Ins P~mt 190708 800419336001800 419737                                2,408.19      52,783.02
    7/12                  Edeposit IN Branch/Store 07/12/19 11:08:40 Am 2123 W Happy        13,177.90
                          Valle Rd Phoenix AZ 3869
    7/12              <   Business to Business ACH Debit- Nee Financial Invoices 190711                        261.60
                          Necnfs000025345 Nana
    7/12              <   Business to Business ACH Debit· Transamerica Emp Teb Epy                             335.08
                          190711 Tebe[!~000112493 Colmansarah
    7/12                  Ford Motor CR Fordcredit 190711 xxxxx1780 CR Commercial                              471.59
                          Contract
    7/12                  Gateway One Lend Payment 190711 20160554187534 CR                                    597.46
                          Commercial Contract
    7/12                  Cox Comm Phx Bank Draft 071219 436233377701001 CR                                    790.06
                          Commercial Contract
    7/12        31032     Check                                                                              2,180.47
    7/12        31168     Check                                                                              2,000.00      59,324.66
    7/15                  EdeposiiiN Branch/Store 07/15/19 03:59:51 Pm 6525 W Happy         43,396.30
                          Valle Rd Glendale AZ 3869
    7/15                  Purchase authorized on 07/11 Applebees 91769829 Glendale AZ                          143.06
                          8589193065837286 Card 7685
    7/15                  Recurring Payment Reversal on 07/13 Adobe *Send-for·Si              130.91
                          4085366000 CA 8619195542446393 Card 0347
    7/15                  Liberty National Wsobilling Jul11 87498 CR Commercial                                479.48
                          Contract
    7/15              <   Business to Business ACH Debit- Colonial Life Ins. Prem. 190711                      195.12
                          E4518510 CR Commercial Contract
    7/15                  New York Life Ins. Prem. Jul19 C4971939 CR Commerical                                868.00
                          Contract
    7/15                  Achma Visb Bill P~mnt 190712 5927528 c R Commercial Contrac                         999.95     100,166.26
    7/16                  Purchase authorized on 07/15 Extreme Clean Dela Surprise AZ.                         90.00
                          S389196692251080 Card 7685
    7/16        31167     Check                                                                              2,172.48      97,903.78
    7/17                  *Lincoln Natlife Prempaymnt T400061555 CR Commercial                                 202.09
                          Contract




   Case 2:19-bk-02937-EPB                   Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                             Desc
                                            Main Document    Page 15 of 29
July31,2019 • Page3of6




Transaction history (continued)

                            Check                                                                  Deposits!   Withdrawals!       Ending dally
      Date                 Number Description                                                        Credits             Debits       balance
      7/17                  31156 Check                                                                            8 368.00         89,333.69
      7/18                        Edeposit IN Branch/Store 07/18/19 04:33:16 Pm 6525 W Happy       35,341.46
                                  Valle Rd Glendale AZ 3869
     7/18                   31170 Deposited OR Cashed Check                                                              50.24
     7/18                         Purchase authorized on 07/18 Wai*Mart #5190 Phoenix AZ                                 80.23
                                                         l Card 7685
                                              lO                                                                   2,:
        18                  3' 72 :heck
                               59 :heck
                               78 Chec
                                                                                                                            .00
                                     Chec
                                      pg, oleclric Pml Paymenl 19071; 3331511000 Lloyd Ball
                                                                                                                                   11~
                                       leC


                                       1eck
                                      :hec                                                                         4,4


        ~
                               165    :hac                                                                           5
                                                                                                                    ,700.          101,186.90
                                                          107/23:      "0'             l OH                            52.8
                                     8389204699057760 Card 7685
     7/24                                                                                                         24,500.00




     7/24                   31179                                                                                     75.68
     7124                   31162    Check                                                                         1,558.19         74,294.14
     7/25                   31169    Check                                                                           312.32
     7/25                   31181    Check                                                                           564.19
     7/25                   31174    Check                                                                         3,234.00         70,183.63
     7/26                            Edeposit IN Branch/Store 07/26/19 09:34:49 Am 2123 W Happy    16,200.42
                                     Valle Rd Phoenix AZ 3869
     7/26                            Purchase authorized on 07/24 Phx Zince Bistros4 Phoenix AZ                      112.40
                                     8469206110169578 Card 7685
     7/26                   31151    Deepsited OR Cashed Check                                                       200.00
     7126                   31160    Deposited OR Cashed Check                                                     2,690.00
     7126                   31171    Check                                                                           432.98
     7126                   31180    Check                                                                           478.50         82,470.17
     7129                            Purchase authorized on 07/24 8outhwestairklnfli Dallas TX                        21.00
                                     8589206174754269 Card 7685
     7/29                            Purchase authorized on 07/24 8oulhwestair*lnfli Dallas TX                           28.00
                                     8389206195508509 Card 7685
     7/29                            Purchase authorized on 07/24 8outhwestair*lnfli Dallas TX                           14.00
                                     8469206228444266 Card 7685
     7129                            Purchase authorized on 07/25 Vanderbilt Legends Franklin TN                         28.04
                                     8469206567687198 Card 7685
     7/29                            Purchase authorized on 07/25 Vanderbilt Legends Franklin TN                         47.29
                                     8389206646268975 Card 7685
     7129                            Purchase authorized on 07/25 Vanderbilt Legends Franklin TN                         81.22
                                     8469206728901415 Card 7685
     7/29                            Purchase authorized on 07/25 Vanderbilt Legends Franklin TN                          2.33
                                     8309206830406800 Card 7685
     7/29                            Purchase authorized on 07/25 Charlie Vergas' Re Memphis TN                      173.94
                                     8469207103315871 Card 7685
     7/29                            Purchase authorized on 07/27 Mirimichi Millington TN                                38.51
                                     8589208568964303 Card 7685
     7/29                            Purchase authorized on 07/27 Urban Grub Nashville TN                                43.03
                                     8469209081101409 Card 7685
     7/29                            Purchase authorized on 07/27 Urban Grub Nashville TN                            163.27
                                     8589209169966468 Card 7685




    Case 2:19-bk-02937-EPB
    Sheet Seq "0010342                                 Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                           Desc
    Sheet 00002 of 00003
                                                       Main Document    Page 16 of 29
July31,2019 • Page4of6




Transaction history (continued)

                         Check                                                                                    Deposits!       Withdrawals!         Ending daily
      Date           Number Descrlpf/on                                                                             Credits              Debits            balance
      7/29                    Recurring Payment authorized on 07/28 Amazon Prime                                                             14.11
                              Amzn.Com/Bill WA 8589209725449077 Card 7685
      7129             31177 Check                                                                                                      360.00
      7129             31164 Check                                                                                                    4,141.96           77,313.47
      7130                    Purchase authorized on 07/26 Courtyard Flagstaf Flagstaff AZ                                              448.92
                              8589208005394690 Card 3869
      7/30                    Purchase authorized on 07/28 The Southern Nashville TN                                                    111.01
                              8309209669621985 Card 7685
      7/30                    Purchase authorized on 07/29 Skyharborparkingea Phoenix AZ                                                  70.00
                              8389210624843735 Card 7685
      7/30                  < Business to Business ACH Debit· Transamerica Emp Teb Epy                                                  335.08
                              190729 Tebepy000113931 Colmansarah
      7/30                    Ford Motor CR Fordcredit 190729 xxxxx0824 CR Commercial                                                   905.76
                              Contract
      7/30                    Gateway One Lend Payment 190729 20160554187534 CR                                                         569.01
                              Commercial Contract
      7130             31161 Check                                                                                                      667.00
      7130             31152 Check                                                                                                    2,485.00           71,721.69
      7/31             31185 Deposited OR Cashed Check                                                                                4,500.00
      7/31             31196 Deposited OR Cashed Check                                                                                5,050.00
      7/31                  < Business to Business ACH Debit~ Hd Supply Constr BT0730                                                   140.15
                              073019 000000086147332 CR Commercial Contract
      7/31                    synchrony Bank CC Pymt Ju! 30 650159005507906 Doug R Terrill                                              150.00
      7/31                  < Business to Business ACH Debit~ Colonial Life Ins. Prem. 190729                                           195.12
                              E4518510 CR Commercial Contract
      7/31                    Humana, Inc. Ins Pymt 190729 800419336001800 419753                                                     2,386.66
      7131                    Cinfin Insurance 190730 8310255 CR CR Commercial *Con                                                   3,659.00
      7131             31194 Check                                                                                                      659.48
      7/31             31187 Check                                                                                                       40.00           54,941.28
      Ending balance on 7/31                                                                                                                            54,941.28
      Totals                                                                                                  $186,761.74        $141,066.63

      The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
      transactions posted. II you had insufficient available funds when a transaction posted, fees may have been assessed.
      < Business to Business ACH:Ifthis is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
         apply to consumer accounts.




Summary of checks written        (checks listed are also displayed in the preceding Transaction history)

      Number            Date                 Amount          Number            Date                 Amount           Number           Date                 Amount
      31032             7/12                2,180.47         31163             7123                1,700.00          31175            7123                1,732.50
      31151 *           7/26                  200.00         31164             7129                4,141.96          31176            7/18                1,300.00
      31152            7/30                 2,485.00         31165             7123                  550.00          31177            7/29                  360.00
      31153            7/18                 2,250.00         31166             7123                4.410.00          31178            7/18                  200.00
      31155*           7122                 2,226.00         31167             7/16                2,172.48          31179            7124                     75.68
      31156             7/17                8,368.00         31168             7/12                2,000.00          31180            7/26                  478.50
      31157             7/18                1,040.00         31169             7125                  312.32          31181            7/25                  564.19
     31158             7/22                 5,440.01         31170             7/18                   50.24          31185 *          7/31                4,500.00
      31159            7118                   316.44         31171             7126                  432.98          31187 *          7131                     40.00
      31160            7126                 2,690.00         31172             7/18                1,512.32          31194.           7/31                  659.48
      31161            7130                   667.00         31173             7/23                   40.00          31196.           7/31                5,050.00
      31162            7124                 1,558.19         31174             7/25                3,234.00

      * Gap in check sequence.




    Case 2:19-bk-02937-EPB                             Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                               Desc
                                                       Main Document    Page 17 of 29
July 31, 2019 • Page 5 of 6




Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 07/01/2019-07/31/2019                                                     Standard monthly service fee $14.00                 You paid $0.00

       How to avoid the monthly service fee                                                                  Minimum required                   This fee period
       Have any ONE of the following account requirements
           Average ledger balance                                                                                     $7,500.00                     $75,820.00    0
             A qualifying transaction from a linked Wells Fargo Merchant Services account                                                                     oo
             Total number of posted debit card purchases or posted debit card payments of                                    10                              26   IZl
             bills in any combination
             Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                                                    oo
             Combined balances in linked accounts, which may include                                                $10,000.00                                    IZl
                Average !edger balances in business checking, savings, and time accounts
                Most recent statement balance in eligible Wells Fargo business credit cards and
                lines of credit, and combined average daily balances from the previous month
                in eligible Wells Fargo business and commercial loans and lines of credit
                For complete details on how you can avoid the monthly service fee based on
                your combined balances please refer to page 7 of the Business Account Fee and
                Information Schedule at WNW.wellsfargo.com/bizifee-information
       WXIWX




Account transaction fees summary

                                                                                          Units            Excess       Service charge per                Total servfce
       Service charge description                                  Units used         included              units          excess units ($)                 charge ($)
       Y~<_1-~~~ P~p_o_~J~s!. _(~L~-~ . _~                                _o...                                                   .O.OQ~Q__ _                      0.00
       Transactions                                                       76                                                         0.50                          o.oo
       Total service charges                                                                                                                                      $0.00




         IMPORTANT ACCOUNT INFORMATION

Effective August 19,2019, there will be changes to Service fees for Overdraft and Returned Items.

We may assess an overdraft fee for any item we pay into overdraft, and we may assess a returned item fee for any item returned
unpaid. We limit our overdraft and/or returned item fees to eight (8) per business day. We will not assess an overdraft or Non-Sufficient
Funds/NSF fee on items of $5 or less. If both your ending daily account balance and available balance are overdrawn by $5 or less after
we have processed all of your transactions, we will not assess an overdraft fee on the items. No overdraft fee will be assessed on ATM
and every day (one-time) debit card transactions unless Debit Card Overdraft Service is added to your account.




     Case 2:19-bk-02937-EPB
     Sheet Seq"' 0010343                              Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                                   Desc
     Sheet 00003 of 00003
                                                      Main Document    Page 18 of 29
July 31, 2019 • Page 6 of 6




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts            You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer              and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the      information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft       an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                  Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3.   Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement ..                      . ........ $ _ _ _ __

ADD
B. Any deposits listed in your                                 $ _ _ __
   register or transfers into                                  $ _ _ _ __
   your account which are not                                  $ _ _ _ _ __
                                                              +$
   shown on your statement.

                                                  .... ro:rAL $ _ _ _ _ __

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

                                              · · ..... TO:rAL $ - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above .                           $ _ _ __

CALCULATE THE ENDING BALANCE
     {Part A + Part B ~ Part C)
     This amount should be the same
     as the current balance shown in
     your check register ................... .



                                                                                                                                   Total amount $




©2010 Wells Fargo Bank, NA All rights reserved. Member FDIC, NMLSR tO 3g9(101




       Case 2:19-bk-02937-EPB                                  Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                         Desc
                                                               Main Document    Page 19 of 29
4:39PM                             DIP-CR Commercial Contractors, Inc.
08/05/19                                 Reconciliation Summary
                        10300 · DIP Checking Account-0177, Period Ending 07/31/2019

                                                                        Jul31, 19
               Beginning Balance                                                        9,246.17
                    Cleared Transactions
                       Checks and Payments - 86 items             -141,066.63
                       Deposits and Credits- 22 Items              186,761.74
                    Total Cleared Transactions                            45,695.11
               Cleared Balance                                                         54,941.28

                    Uncleared Transactions
                      Checks and Payments -11 items                -13,873.81
                    Total Uncleared Transactions                         -13,873.81
               Register Balance as of 07/31/2019                                       41,067.47

                    New Transactions
                      Checks and Payments - 4 items                 -2,058.55
                    Total New Transactions                                 -2,058.55
               Ending Balance                                                          39,008.92




                                                                                                     Page 1


     Case 2:19-bk-02937-EPB           Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15             Desc
                                      Main Document    Page 20 of 29
4:39PM                                       DIP-CR Commercial Contractors, Inc.
08/05/19                                                Reconciliation Detail
                                  10300 · DIP Checking Account-0177, Period Ending 07/31/2019

                  Type                Date         Num              Name               Clr   Amount           Balance

           Beginning Balance                                                                                       9,246.17
                Cleared Transactions
                     Checks and   Payments - 86 items
           Check                  04/10/2019      31032    Johnson Controls            X        -2,180.47         -2,180.47
           Bill Pmt -Check        07/01/2019      ACH      Waste Mgmt                  X           -188.15        -2,368.62
           Check                  07/01/2019      POS      Arrowhead Grill             X            -67.22        -2,435.84
           Check                  07/01/2019      ACH      Amazon                      X            -14.11        -2,449.95
           Check                  07/01/2019      online   Waste Mgmt                  X              -5.00       -2,454.95
           Transfer               07/02/2019                                           X       -27,000.00        -29,454.95
           Transfer               07/02/2019                                           X        -1,000.00        -30,454.95
           Bill Pmt -Check        07/02/2019      31151    Montelo DI)'Wall            X           -200.00       -30,654.95
           Check                  07/02/2019      ACH      Adobe Acrobat               X           -130.91       -30,785.86
           Check                  07/02/2019      POS      Rokeri                      X            -83.68       -30,869.54
           Check                  07/02/2019      ACH      Executive Conferenc ...     X            -16.68       -30,886.22
           Transfer               07/03/2019                                           X        -1,000.00        -31,886.22
           Bill Pmt -Check        07/08/2019      Online   Humana Ins Co               X        -2,408.19        -34,294.41
           Check                  07/08/2019      ACH      Adobe Acrobat               X            -36.90       -34,331.31
           Bill Pmt -Check        07/09/2019      Online   Fleetcor/Fuelman            X        -2,121.30        -36,452.61
           Bill Pmt -Check        07/09/2019      online   Ford Motor Credit           X           -905.76       -37,358.37
           Bill Pmt -Check        07/10/2019      31156    Vertex Group, LLC           X        -8,368.00        -45,726.37
           Bill Pmt -Check        07/10/2019      31158    Envision Flooring, L. ..    X        -5,440.01        -51' 166.38
           Bill Pmt -Check        07/10/2019      31166    Piperite Plumbing C ...     X        -4,410.00        -55,576.38
           Bill Pmt -Check        07/10/2019      31164    G4 Electric LLC             X        -4,141.96        -59,718.34
           Bill Pmt -Check        07/10/2019      31160    Montelo DI)'Wall            X        -2,690.00        -62,408.34
           Bill Pmt -Check        07/10/2019      31152    Maya Painting               X        -2,485.00        -64,893.34
           Bill Pmt -Check        07/10/2019      31153    Country Boys Painti ...     X        -2,250.00        -67,143.34
           Bill Pmt -Check        07/10/2019      31155    RCI Systems, Inc.           X        -2,226.00        -69,369.34
           Bill Pmt -Check        07/10/2019      31167    Envision Flooring, L. ..    X        -2,172.48        -71,541.82
           Bill Pmt -Check        07/10/2019      31168    Desert Oasis Bookk ...      X        -2,000.00        -73,541.82
           Bill Pmt MCheck        07/10/2019      31163    Metro Fire Equipme ...      X        -1,700.00        -75,241.82
           Bill Pmt -Check        07/10/2019      31162    Alpine Mechanical & ...     X        -1,558.19        -76,800.01
           Bill Pmt -Check        07/10/2019      31157    Vertex Group, LLC           X        -1,040.00        -77,840.01
           Bill Pmt -Check        07/10/2019      31161    Moya Painting               X           -667.00       -78,507.01
           Bill Pmt -Check        07/10/2019      31165    Gridmen Interiors, Inc.     X           -550.00       -79,057.01
           Bill Pmt -Check        07/10/2019      31159    Architectural DoorS ...     X           -316.44       -79,373.45
           Bill Pmt -Check        07/11/2019      31169    Quill Corporation           X           -312.32       -79,685.77
           Bill Pmt -Check        07/11/2019      online   Colonial Life lnsuran ...   X           -195.12       -79,880.89
           Bill Pmt -Check        07/12/2019      online   Cox Communications          X           -790.06       -80,670.95
           Bill Pmt -Check        07/12/2019      online   Gateway One Lendi...        X           -597.46       -81,268.41
           Bill Pmt -Check        07/12/2019      Online   Ford Motor Credit           X           -471.59       -81,740.00
           Bill Pmt -Check        07/12/2019      Online   Transamerica Life ln ...    X           -335.08       -82,075.08
           Bill Pmt MCheck        07/12/2019      Online   NEC Financial Servi...      X           -256.60       -82,331.68
           Check                  07/12/2019      POS      Applebees                   X           -143.06       -82,474.74
           Check                  07/12/2019      Online   NEC Financial Servi...      X              -5.00      -82,479.74
           Bill Pmt -Check        07/15/2019      ACH      Verizon Wireless            X           -999.95       -83,479.69
           Bill Pmt -Check        07/15/2019      ACH      New York Life lnsur...      X           -868.00       -84,347.69
           Bill Pmt -Check        07/15/2019      ACH      Liberty National Life ...   X           -479.48       -84,827.17
           Check                  07/16/2019      POS      Extreme Clean Detail        X             -90.00      -84,917.17
           Bill Pmt -Check        07/17/2019      31174    Midwest Disposal S ...      X         -3,234.00       -88,151.17
           Bill Pmt -Check        07/17/2019      31175    Murphy Cordier PLC          X        -1,732.50        -89,883.67
           Bill Pmt -Check        07/17/2019      31172    Desert Oasis Bookk ...      X        -1,512.32        -91,395.99
           Check                  07/17/2019      31176    Frank MazeMvendor           X        -1,300.00        -92,695.99
           Bill Pmt -Check        07/17/2019      ACH      APS                         X           -640.51       -93,336.50
           Bill Pmt MCheck        07/17/2019      31181    Wells Fargo Bank            X           -564.19       -93,900.69
           Bill Pmt -Check        07/17/2019      31180    Republic Services           X           -478.50       -94,379.19
           Bill Pmt MCheck        07/17/2019      31171    LaborMax Staffing           X           -432.98       -94,812.17
           Check                  07/17/2019      31177    Dave Ady                    X           -360.00       -95,172.17
           Check                  07/17/2019      ACH      Lincoln National Life       X           -202.09       -95,374.26
           Check                  07/17/2019      31178    Taylor Maze                 X           -200.00       -95,574.26
           Bill Pmt -Check        07/17/2019      31179    Aqua Chill Inc #13          X            -75.68       -95,649.94
           Check                  07/17/2019      31170    Doug Terrill                X            -50.24       -95,700.18
           Bill Pmt -Check        07/17/2019      31173    Just Plant Designs          X            -40.00       -95,740.18
           Check                  07/18/2019      POS      Walmart                     X            -80.23       -95,820.41
           Credit Card Credit     07/22/2019      Online   Home Depot Credit ...       X           -706.00       -96,526.41
           Check                  07/23/2019      POS      Serveright                  X            -52.89       -96,579.30
           Transfer               07/24/2019                                           X       -24,500.00       -121,079.30
           Check                  07/24/2019      POS      Southwest Airlines          X            -63.00      -121,142.30
           Check                  07/25/2019      POS      Vanderbilt Legends          X           -158.88      -121,301.18

                                                                                                                               Page 1


     Case 2:19-bk-02937-EPB                     Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                         Desc
                                                Main Document    Page 21 of 29
4:39PM                                           DIP-CR Commercial Contractors, Inc.
08/05/19                                                Reconciliation Detail
                                    10300 ·DIP Checking Account-0177, Period Ending 07/31/2019

                     Type               Date          Num                Name              Clr   Amount         Balance
           Check                    07/26/2019      POS        Courtyard by Marriott       X          -448.92     -121,750.10
           Check                    07/26/2019      POS        Zlnce Bistros               X          -112.40     -121,862.50
           Check                    07/27/2019      POS        Urban Grub                  X          -163.27     -122,025.77
           Check                    07/27/2019      POS        Urban Grub                  X           -43.03     -122,068.80
           Check                    07/27/2019      POS        Minimichl                   X           -38.51     -122,107.31
           Check                    07/28/2019      POS        Southern Nashville          X          -111.01     -122,218.32
           Bill Pmt -Check          07/29/2019      31185      CRCC Enterprises            X        -4,500.00     -126,718.32
           Bill Pmt -Check          07/29/2019      Online     The Cincinnati lnsur ...    X        -3,659.00     -130,377.32
           Bill   Pmt -Check        07/29/2019      Online     Humana Ins Co               X        -2,386.66     -132,763.98
           Bill   Pmt -Check        07/29/2019      Online     Ford Motor Credit           X          -905.76     -133,669.74
           Bill   Pmt -Check        07/29/2019      Online     Gateway One Lendi...        X          -569.01     -134,238.75
           Bill   Pmt -Check        07/29/2019      Online     Transamerica Life ln ...    X          -335.08     -134,573.83
           Bill Pmt -Check          07/29/2019      ACH        Colonial Life lnsuran...    X          -195.12     -134,768.95
           Check                    07/29/2019      POS        Charlie Vergas              X          -173.94     -134,942.89
           Bill Pmt -Check          07/29/2019      Online     HD Supply                   X          -140.15     -135,083.04
           Check                    07/29/2019      POS        Sky Harbor parking          X           -70.00     -135,153.04
           Bill Pmt -Check          07/29/2019      31187      Just Plant Designs          X           -40.00     -135,193.04
           Check                    07/29/2019      POS        Amazon                      X           -14.11     -135,207.15
           Bill Pmt -Check          07/30/2019      31196      J&M Glass, LLC.             X        -5,050.00     -140,257.15
           Check                    07/30/2019      31194      Darlene Nichols-exp         X          -659.48     -140,916.63
           Check                    07/31/2019      ACH        Discount Tire               X          -150.00     -141,066.63
                      Total Checks and Payments                                                   -141,066.63     -141,066.63
                     Deposits and Credits • 22 items
           Payment               07/01/2019        1391        Bloom Reproductive ...      X        51,505.50      51,505.50
           Bill Pmt -Check       07/02/2019                    ADP LLC                     X             0.00      51,505.50
           Payment               07/09/2019        39729       J.R. Filanc Construe ...    X         2,918.87      54,424.37
           Payment               07/09/2019        34871...    Palo Verde East Vall...     X         4,874.55      59,298.92
           Payment               07/09/2019        34870 ...   Palo Verde East Vall ...    X        19,215.83      78,514.75
           Payment               07/12/2019        51309 ...   Palo Verde East Va11 ...    X        13,177.90      91,692.65
           Bill Pmt -Check          07/15/2019                 Adobe Acrobat               X             0.00      91,692.65
           Deposit                  07/15/2019                                             X           130.91      91,823.56
           Payment                  07/15/2019      2131       Dr Ravi Galhotra an ...     X         5,330.00      97,153.56
           Payment                  07/15/2019      4133078    Banner Health: 1803 ...     X        10,371.39     107,524.95
           Payment                  07/15/2019      325516     Gila River Healthcar ...    X        27,694.91     135,219.86
           Payment                  07/15/2019      404717     Interior Logic Group ...    X        35,341.46     170,561.32
           Bill Pml -Check          07/26/2019                 AM Trust North Arne ...     X             0.00     170,561.32
           Deposit                  07/26/2019                                             X           125.00     170,686.32
           Payment                  07/26/2019      40124      J. R. Filanc Construe...    X        16,075.42     186,761.74
           Bill Pmt -Check          07/29/2019                 Alta Vista Masonry, ...     X             0.00     186,761.74
           Bill Pmt -Check          07/29/2019                 All Things Metal, LLC       X             0.00     186,761.74
           Bill Pmt -Check          07/30/2019                 North American Sec ...      X             0.00     186,761.74
           Bill Pmt -Check          07/30/2019                 Metro Electric              X             0.00     186,761.74
           Check                    07/30/2019      31192                                  X             0.00     186,761.74
           Check                    07/30/2019      31193                                  X             0.00     186,761.74
           Check                    07/30/2019      31191                                  X             0.00     186,761.74
                      Total Deposits and Credits                                                   186,761.74     186,761.74
                   Total Cleared Transactions                                                      45,695.11       45,695.11
           Cleared Balance                                                                         45,695.11       54,941.28
                   Uncleared Transactions
                     Checks and Payments -11 items
           Bill Pmt -Check         07/10/2019       31154      Trojan Fire Protectio ...              -684.00         -684.00
           Bill Pmt -Check         07/29/2019       31182      Pearl Delta Funding, ...             -4,139.11       -4,823.11
           Bill Pmt -Check         07/29/2019       31183      Kabbagelnc                           -3,383.24       -8,206.35
           Bill Pmt -Check         07/29/2019       31190      DocuSign Inc.                        -1,925.36     -10,131.71
           Bill Pmt -Check         07/29/2019       31186      Wells Fargo Bank                       -564.19     -10,695.90
           Bill Pmt -Check         07/29/2019       Online     Ford Motor Credit                      -471.59     -11,167.49
           Bill Pmt -Check         07/29/2019       31184      OES Equipment-Calif                    -370.86     -11 ,538.35
           Bill Pmt -Check         07/29/2019       31188      Montelo Drywall                        -360.00     -11,898.35
           Bill Pmt -Check         07/30/2019       31198      CB lnt'l Contractors                   -937.50     -12,835.85




                                                                                                                                Page 2


     Case 2:19-bk-02937-EPB                        Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                       Desc
                                                   Main Document    Page 22 of 29
4:39PM                                           DIP-CR Commercial Contractors, Inc.
08/05/19                                                 Reconciliation Detail
                                    10300 ·DIP Checking Account-0177, Period Ending 07/31/2019

                      Type               Date          Num            Name             Clr   Amount         Balance
           Bill Pmt   ~Check        07/30/2019        31197   Metro Electric                     -803.96       -13,639.81
           Bill Pmt -Check          07/30/2019        31195   North American Sec ...             -234.00       -13,873.81
                       T a tal Checks and Payments                                             -13,873.81      -13,873.81
                 Total Uncleared Transactions                                                  -13,873.81      -13,873.81
           Register Balance as of 0713112019                                                    31,821.30      41,067.47
                  New Transactions
                     Checks and Payments ~ 4 items
           Check                 08/01/2019      POS          Fabio On Fire                       -110.52         -110.52
           Check                 08/01/2019      POS          Caps Sports Grill                    -66.05         -176.57
           Bill Pmt -Check       08/02/2019      ACH          Verizon Wireless                  -1,108.79       -1,285.36
           Bill Pmt -Check       08/07/2019      ACH          APS                                 -773.19       -2,058.55
                       Total Checks and Payments                                                -2,058.55       -2,058.55
                 Total New Transactions                                                         -2,058.55       -2,058.55
           Ending Balance                                                                       29,762.75      39,008.92




                                                                                                                            Page 3


     Case 2:19-bk-02937-EPB                          Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                  Desc
                                                     Main Document    Page 23 of 29
Wells Fargo Business Choice Checking
July31,2019 • Page1of4




                                                                                                            Questions?
CR COMMERCIAL CONTRACTORS, INC                                                                             Ava11able by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
                                                                                                             1-800-CALL-WELLS               (1-800-225-5935)
CH 11 CASE # 19-02937 (AZ)
PAYROLL                                                                                                      TTY: 1-800-877-4833
23027 N 15TH LN STE A                                                                                        En espafiof: 1~877-337-7454
PHOENIX AZ 85027-1340                                                                                       Online: wellsfargo.com/biz

                                                                                                            Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Since August 2003, the Wells Fargo/Gallup Small Business Index has sUiveyed                               A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com!biz or
 small business owners on current and future perceptions of their business
                                                                                                           cafl the number above if you have questions or if you would
 financial situation. View the latest results at wellsfargoworks.com.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              IZI
                                                                                                           Online Statements                                    IZI
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             IZI
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                            Account number: _ , 1 9 3

        Beginning balance on 7/1                                         $1,130.92                          CR COMMERCIAl CONTRACTORS, INC
                                                                                                            DEBTOR IN POSSESSION
        Deposits/Credits                                                 53,500.00
                                                                                                            CH 11 CASE# 19·02937 (AZ)
        Withdrawals/Debits                                           M   53,016.18
                                                                                                            PAYROll
        Ending balance on 7/31                                           $1,614.74                         Arizona account terms and conditions apply

                                                                                                            For Direct Deposit use
        Average ledger balance this period                               $5,300.09                          Routing Number (RTN): 122105278

                                                                                                            For Wire Transfers use
                                                                                                            Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding OVerdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Case
      Sheet Seq =2:19-bk-02937-EPB
                 0010344                               Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                                    Desc
      Sheet 00001 of 00002
                                                       Main Document    Page 24 of 29
July31,2019 • Page2of4




Transaction history

                            Check                                                                                   Deposits!         Withdrawals!         Ending daily
       Data                Number Description                                                                          Credits               Debits            balance
       712                        Online Transfer From CR Commercial Contractors, Inc Business                       1,000.00
                                  Checking xxxxxx0177 Ref #lb06H4R868 on 07/02/19
       712                     < Business to Business ACH Debit- Adp 401K Adp 401K 190702                                                  1,826.89                304.03
                                  R5E65 062813V02 CR Commercial Contract
       715                        Online Transfer From CR Commercial Contractors, Inc Business                       1,000.00
                                  Checking xxxxxx0177 Ref #lb06Hirpkt on 07/05/19
       7/5                     < Business to Business ACH Debit- Adp Payroll Fees Adp- Fees                                                 175.47
                                  190705 2Re65 1153647 CR Commercial Contract
       7/5                     < Business to Business ACH Debit- Adp Payroll Fees Adp- Fees                                                 370.70                 757.86
                                  190705 662435912599108 CR Commercial Contract
       718                        Online Transfer From CR Commercial Contractors, Inc Ref                          27,000.00                                     27,757.86
                                  #lb06Hvvgxg Business Checking Payroll
       7111                                                                                                                                   30.00



                                     0077356192679782 Trn#190711102108 Rtb#
       7/19                      < Business to Business ACH Debit ~ Adp Payroll Fees Adp ~ Fees                                             175.47                1,108.03
                                     190719 2Re65 3904335 CR Commercial Contract
       7124                          Online Transfer From CR Commercial Contractors, Inc Ref                       24,500.00                                     25,608.03
                                     #fb06L3M4TX Business Checking Payroll Ending 7/26/19
       7126                                                                                                                                   30.00




       Ending balance on 7131                                                                                                                                    1,614.74
       Totals                                                                                                    $53,500.00            $53,016.18
       The Ending Dally Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
       < Business to Business ACH:Ifthls is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
             apply to consumer accounts.



Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.comlfeefaq for a link to these documents, and answers
to common monthly seiVice fee questions.


       Fee period 07/01/2019 ~ 07/31/2019                                                    Standard monthly service fee $14.00                 You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. This is the final period with the fee waived.
       For the next fee period, you need to meet the requirement(s) to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                   Minimum required                   This fee period
       Have any ONE of the following account requirements
           Average ledger balance                                                                                       $7,500.00                     $5,3oo.oo     D
              A qualifying transaction from a linked Wells Fargo Merchant Services account                                       1                                oo
              Total number of posted debit card purchases or posted debit card payments of                                       10                               oo
              bills in any combination
              Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                                                       oo
              Combined balances in linked accounts, which may include                                                 $10,000.00                                    D
                Average ledger balances in business checking, savings, and time accounts
                 Most recent statement balance in eligible Wells Fargo business credit cards and
                 lines of credit, and combined average daily balances from the previous month
                 in eligible Wells Fargo business and commercial loans and lines of credit




      Case 2:19-bk-02937-EPB                            Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                                   Desc
                                                        Main Document    Page 25 of 29
July31,2019 • Page3of4




Monthly service fee summary (continued)
       How to avoid the monthly service fee                                                               Minimum required                  This fee period
                For complete details on how you can avoid the monthly service fee based on
                your combined balances please refer to page 7 of the Business Account Fee and
                Information Schedule at www.wellsfargo.com/bizifee-information




Account transaction fees summary
                                                                                        Units           Excess                                        Total service
                                                                                                                                                        charge($)
       ,Cf!~~- ,I;J~pCJ,~i!~.~J~l                                                                                                                              0.00
       Transactions                                                                                                                                            o.oo·
       Total service charges                                                                                                                                  $0.00




         IMPORTANT ACCOUNT INFORMATION

Effective August 19, 2019, there will be changes to Service fees for Overdraft and Returned Items.

We may assess an overdraft fee for any item we pay into overdraft, and we may assess a returned item fee for any item returned
unpaid. We limit our overdraft and/or returned item fees to eight (B) per business day. We will not assess an overdraft or Non-Sufficient
Funds/NSF fee on items of $5 or less. If both your ending daily account balance and available balance are overdrawn by $5 or less after
we have processed all of your transactions, we will not assess an overdraft fee on the items. No overdraft fee will be assessed on ATM
and every day (one-time) debit card transactions unless Debit Card Overdraft Service is added to your account.




     Case 2:19-bk-02937-EPB
     Sheet Seq= 0010345                              Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                                Desc
     Sheet 00002 of 00002
                                                     Main Document    Page 26 of 29
July 31, 2019 • Page 4 of 4




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts            You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer              and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the      information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft       an identity theft report.
Co!!ections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                  Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.

3.   Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on your statement.


ENTER
A. The ending balance
   shown on your statement ..                           . .....$ _ _ _ __

ADD
B. Any deposits listed in your                                  $ _ _ _ __
   register or transfers into                                   $ _ _ _ __
   your account which are not                                +$
                                                              $ _ _ _ _ __
   shown on your statement.

                                                    .. TO<Al. $ - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

                                            · · ...... TO<Al. $ - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ...                        $ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A + Part B ~ Part C)
     This amount should be the same
     as the current balance shown in
     your check register .............. .



                                                                                                                                  Total amount $




©2010 Walls Fargo Bank, NA All rights reserved. Member FDIC. NMLSR 10 399801




       Case 2:19-bk-02937-EPB                                 Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15                                          Desc
                                                              Main Document    Page 27 of 29
3:28PM                            DIP-CR Commercial Contractors, Inc.
08/05/19                                 Reconciliation Summary
                         10400 ·DIP Payroll Account -0193, Period Ending 07/31/2019

                                                                          Jul31, 19
               Beginning Balance                                                       1,130.92
                    Cleared Transactions
                       Checks and Payments~ 8 items                  -53,016.18
                       Deposits and Credits~ 4 items                  53,500.00
                    Total Cleared Transactions                                483.82
               Cleared Balance                                                         1.614.74

               Register Balance as of 07/31/2019                                       1,614.74

               Ending Balance                                                          1,614.74




                                                                                                    Page 1


     Case 2:19-bk-02937-EPB           Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15            Desc
                                      Main Document    Page 28 of 29
3:29PM                                           DIP-CR Commercial Contractors, Inc.
08/05/19                                                  Reconciliation Detail
                                     10400 ·DIP Payroll Account ·0193, Period Ending 07/31/2019

                   Type                 Date         Num             Name   Clr      Amount          Balance
           Beginning Balance                                                                              1,130.92
                Cleared Transactions
                   Checks and Payments ~ 8 Items
           Check                    07/02/2019      ACH      ADP   LLC      X            -1,826.89       -1,826.89
           Bill Pmt -Check          07/05/2019      ACH      ADP   LLC      X              -370.70       -2,197.59
           Check                    07/05/2019      ACH      ADP   LLC      X              -175.47       -2,373.06
           Check                    07/11/2019      WT       ADP   LLC      X           -26,444.36      -28,817.42
           Check                    07/11/2019      ACH                     X               -30.00      -28,847.42
           Check                    07/19/2019      ACH      ADP LLC        X              -175.47      -29,022.89
           Check                    07/26/2019      ACH      ADP LLC        X           -23,963.29      -52,986.18
           Check                    07/26/2019      ACH                     X               -30.00      -53,016.18
                      Total Checks and Payments                                         -53,016.18      -53,016.18
                      Deposits and Credits 4 items
                                            N



           Transfer               07/02/2019                                X            1,000.00        1,000.00
           Transfer                 07/02/2019                              X           27,000.00       28,000.00
           Transfer                 07/03/2019                              X            1,000.00       29,000.00
           Transfer                 07/24/2019                              X           24,500.00       53,500.00
                      Total Deposits and Credits                                        53,500.00       53,500.00
                Total Cleared Transactions                                                 483.82          483.82
           Cleared Balance                                                                 483.82         1,614.74
           Register Balance as of 07/31/2019                                               483.82         1,614.74
           Ending Balance                                                                  483.82        1,614.74




                                                                                                                     Page 1


     Case 2:19-bk-02937-EPB                        Doc 104 Filed 08/28/19 Entered 08/28/19 09:43:15            Desc
                                                   Main Document    Page 29 of 29
